DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (USPN 10,337,216) Komatsu et al. (USPN 7,410,563).
With respect to claim 1, Sohn et al. discloses, in Fig. 2, a sensor module comprising:
 a module side connection unit (18 and/or the power lines and connections of 18 connected to 34 and 30/54) connected to a power source (36 with 26) via a power source side connection unit (14 and/or the power lines and connections of 14 connected to 34 and 36); 
a control IC energized from the power source via the power source side connection unit and the module side connection unit (50/30) and configured to control a sensor (one of 42, 58 and 62.  The controller determines if the door is open based on the conditions of 58 and/or 62, see Col. 3 lines 55-64, e.g. the coupling/decoupling of the elements of 58. Thus, 58 “senses” if the door is open/shut according to a coupling/decoupling situation. Therefore 58 is a sensor for sensing if the door is closed or not.  Furthermore, 62 is a sensor); 
a first power source line provided across the module side connection unit and the control IC (line connecting 34 to 54 and the positive terminal of 30) and a second power source line to which a potential lower than the first power source line is applied (line connected to the negative terminal of 30 which has a voltage that is lower than the positive side).
Sohn et al fails to disclose “an increase instruction unit configured to issue an instruction to increase a current flowing through the power source side connection unit and the module side connection unit; and
 a current increase unit provided across the first power source line and a second power source line to which a potential lower than that of the first power source line is applied, and configured to increase the current in accordance with the instruction of the increase instruction unit.”  
Sohn et al. merely discloses generic connectors 34 connected to the power supply lines.  It is old and well-known to connect corrosion removing/preventing circuitry to an electrical contact for the purpose of preventing reduced conductivity due to corrosion/oxidation.  Such corrosion prevention circuitry is disclosed in Figs. 2A-2C of Komatsu et al. which discloses a corrosion preventing circuitry comprising: 
an increase instruction unit (9 with 20) configured to issue an instruction to increase a current flowing through the power source side connection unit and the module side connection unit (output of 9 which increases the current from VB to ground/ current at node 14); and
 a current increase unit (17 with 18) provided across the first power source line (VB when contact/switch 13 is closed) and a second power source line to which a potential lower than that of the first power source line is applied (ground), and configured to increase the current in accordance with the instruction of the increase instruction unit (activating 17 increases the current since it has a lower impedance than 18 when activated, see Col. 9 lines 12-16).
The circuitry of Fig. 2A detects and prevents/removes corrosion/oxidation associated with the contacts/switches see Col. 8 lines 10-16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place the corrosion preventing circuitry of Fig. 2A of Komatsu et al. at the contact terminals of 34 in 10 and 14 of Sohn et al. for the purpose of preventing corrosion associated with the contacts of the switch devices.
With respect to claim 2, the sensor module according to claim 1, wherein a current value of the current after an increase is a current value at which an insulating film formed on at least one of the power source side connection unit and the module side connection unit is dielectrically breakable (the circuit of Komatsu et al. breaks the insulating oxide film, see Col. 1 lines 7-11).  
With respect to claim 3, the sensor module according to claim 1, wherein the increase instruction unit issues the instruction after a preset time elapses after start of energization of the control IC (delay associated with 42 of Fig. 5, see td of Fig. 6, since there is a delay in activation of the switch there will at least be a preset time elapse of the start of energization of the control IC when 17 is activated.  Assuming, arguendo, that Komatsu et al. fails to disclose using 42 with the circuit of Fig. 2.  It would have been obvious to use such a delay in the circuit of Fig. 2 to provide the desired delaying function and to ensure that a minimum on time is achieved for the increased corrosion current application).  
With respect to claim 4, the sensor module according to claim 1, further comprising:
 a detection unit (9) configured to detect a potential difference of the first power source line with respect to the second power source line (14, e.g., power source lines of Sohn et al.), wherein the increase instruction unit issues the instruction when a detection result of the detection unit is out of a preset range (lower than Vx).  
With respect to claim 6, the sensor module according to claim 1, wherein - 11 -AI-P20200082US the increase instruction unit issues the instruction after completion of activation of the sensor (the corrosion prevention circuit will operate at all times the switch/contact is closed including after completion of activation of the sensor).  
With respect to claim 7, the sensor module according to claim 1, wherein the control IC drives the sensor at a predetermined time interval (after deactivation period of Sohn et al., see Col. 4 lines 4-7), and the increase instruction unit issues the instruction when the control IC does not drive the sensor (such an operation will occur when the sensor is not being driven and corrosion is detected).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (USPN 10,337,216) Komatsu et al. (USPN 7,410,563) in view of Komatsu et al. (USPN 7,362,011) (“Komatsu 2” hereinafter).
Komatsu et al. discloses a resistor and a current increasing switching in the controller IC of Fig. 2A.  Komatsu et al. fails to disclose a switch connected in series with the switch. Thus, the above combination fails to disclose “wherein the current increase unit includes a resistor configured to set a current value of a current to be increased, and a switch connected in series with the resistor and configured to be controlled to be opened and closed in accordance with the instruction, and the resistor and the switch are incorporated in the control IC”.  
However, Komatsu 2 discloses in Fig. 4 placing a resistor having a positive temperature coefficient (42) in series with a current increasing switch (12) of a corrosion preventing circuit (Fig. 4) for the purpose of reducing damage from thermal runaway (e.g., damage from increased currents due to increased temperatures).  It would have been obvious to place a resistor having a positive temperature coefficient in series with the switch 17 of Komatsu et al. for the purpose of, among other things, protecting against damage from increased currents due to increased temperatures.
As combined above the resistor is connected and operative as recited in claim 5.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849